UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA JUN-12 2019

Clerk, U.S. District & Bankruptcy

as ) Courts for the District of Columbla
Plaintiff,
V. Civil Action No. 19-1598 (UNA)
Party City of Baileys Crossroads, Inc.,
Defendant.
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiff's pro se complaint and
application for leave to proceed in forma pauperis. The Court will grant the application and
dismiss the complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring
the court to dismiss an action “at any time” it determines that subject matter jurisdiction is
wanting).

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
when a “federal question” is presented or the parties are of diverse citizenship and the amount in
controversy exceeds $75,000. “For jurisdiction to exist under 28 U.S.C. § 1332, there must be
complete diversity between the parties, which is to say that the plaintiff may not be a citizen of the
same state as any defendant.” Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C. 2007) (citing Owen
Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373-74 (1978)). A party seeking relief in the
district court must at least plead facts that bring the suit within the court’s jurisdiction. See Fed.

R. Civ. P. 8(a). Failure to plead such facts warrants dismissal of the action.
Plaintiffis a resident of Alexandria, Virginia, who has sued her former employer in Fairfax,
Virginia, for wrongful termination. The complaint follows a decision by the Virginia Employment
Commission, which notifies plaintiff of, among other things, her right to seek judicial review under
Virginia law in “the appropriate circuit court[.]” Compl]. Attach., ECF No. 1 at 3. The complaint
does not present a federal question, and diversity jurisdiction is lacking. Therefore, this case will

be dismissed. A separate order accompanies this Memorandum Opinion.

Date: June (| , 2019 ee,
D, (ode
